UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF TENNESSEE

CRAIG CUNNINGHAM,
Plaintiff,

Civil Action No. 3:15-cv-0847

v.

ENAGIC USA, INC., et al.

Defendant.

Nr Nee Nee Nee eee Ne Nee Ne Nee eee’

 

DECLARATION OF OSCAR CHRISTIAN KINNEY

Pursuant to 28 U.S.C. § 1746, I, Oscar Christian (“Kinney”) declare under penalty
of perjury as follows:

1. I am an adult resident of the State of Texas and am otherwise competent to
make this declaration.

2. I am a named Defendant in the above-captioned action

3. Just recently, I became aware that both a entry of default and default
judgment have been entered against me.

4. I learned of these defaults when I checked my bank balance and there was a
message that $21,500 has been assessed from my account.

5. Upon inquiry, I learned that my bank account, in the amount of $22,500,
including fees, had been seized.

6. After an investigation, I learned from the bank that a default judgment had

been entered against me.

Case 3:15-cv-00847 Document 296 Filed 03/25/19 Page 1 of 4 PagelD #: 1565
7. Immediately, I sought the services of an attorney to assist me to have these
issues addressed.

8. After I secured the services of a lawyer, I was presented with several
documents that were filed in the case, including the complaint, several notices, entry of
default, judgment, and the second corrected judgment [Dkt. Ety. 1, 35, 66, 88, 90, 173,
275 |.

9. With regards to Plaintiff's Notice Regarding Service on Oscar Christian
Kinney and the 7 Figure Wealth Corporation [Dkt. Ety. 35], there is a certified mail
receipt attached.

10. The certified mail receipt is not signed, nor does it indicate that a signature
was refused. Instead, all it says is that it was “unclaimed”

11. During the dates mentioned in this Notice [Dkt. Ety 35], I was not in the
State of Texas, nor had I authorized anyone to accept mail on my behalf.

12. Moreover, The 7 Figure Wealth Corporation business entity was defunct no
later than February 28, 2014 (see Exhibit A), which is over a year and a half BEFORE
Cunningham attempted to send certified mail to the address listed on the Franchise Tax
Account Status. [Dkt. Ety. 35]

13. I did not refuse to accept this letter. I simply did not even know that it had
been sent or delivered to an address in Texas.

14. If someone would have approached (or sent) me with such a letter, I would
have accepted it and signed and returned the certified mail receipt.

15. J have reviewed the Complaint in this matter [Dkt. Ety. 1].

2

Case 3:15-cv-00847 Document 296 Filed 03/25/19 Page 2 of 4 PagelD #: 1566
16. Thave never arranged any automated telephone calls to Craig Cunningham.

17. [have never placed any automated telephone calls to Craig Cunningham, or
anyone else.

18. I also learned that Cunningham had filed a Writ of Garnishment Post-
Judgment in the Southern District of Texas — Miscellaneous Action H-18-3099.

19. Had I been aware of this lawsuit when it was filed, then I would have
retained counsel to vigorously defend myself.

20. Assoon as I learned of this default judgment, I immediately secured
counsel to rectify the plaintiff's fraudulent actions claiming that he had properly served
me with notice of this complaint.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this “day of March, 2019.

OSfAR LTeg TIAN KINNEY

02538961 3

Case 3:15-cv-00847 Document 296 Filed 03/25/19 Page 3 of 4 PagelD #: 1567
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 25th day of March, 2019, a true and exact copy of the
foregoing has been served upon the following via the court’s CM/ECF system:

Craig Cunningham

5543 Edmondson Pike, Ste 248
Nashville, Tennessee 37211

/s/D. Gil Schuette

 

02538959 4

Case 3:15-cv-00847 Document 296 Filed 03/25/19 Page 4 of 4 PagelD #: 1568
